Citation Nr: 1436583	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for total replacement of the right knee.

2.  Entitlement to a compensable rating for service-connected post-operative residuals of removal of Baker's Cyst of the right knee.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in July 2008 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

By way of background, a September 1970 rating decision granted service connection for post-operative residuals of removal of Baker's Cyst of the right knee and assigned a noncompensable disability rating.  Within one year of this determination, the Veteran did not express disagreement with the disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.156(b); 20.201 (2013); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the September 1970 rating action became final.

The July 2008 rating decision denied service connection for total right knee replacement.  Following that decision, additional relevant service treatment records (STRs) were associated with the claims file for the first time.  Although these STRs were not associated with the claims file at the time of the prior rating decision, as service department records they were constructively of record.  Because the newly-associated STRs are relevant official service department records that existed at the time of the prior denials but had not been associated with the claims file, VA must reconsider the claim on a de novo basis.  See Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. § 3.156(c) (2013).  As such, the July 2008 rating decision is the proper decision on appeal with respect to the issue of entitlement to service connection for total right knee replacement.

In June 2011, the Veteran and his wife testified before a Decision Review Officer sitting at the RO.  In July 2013 the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  Transcripts of these hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased rating claim

In the November 2008 rating decision, the RO stated that "the evidence reviewed does not change our evaluation of your service-connected Baker's Cyst," effectively denying an increased rating for that service-connected condition even though the Veteran did not expressly file a claim for an increased rating.  Nonetheless, the Veteran filed a timely notice of disagreement with that rating decision in August 2009, stating that the Veteran "would like all of the conditions...listed on that decision to be granted increased...."  38 C.F.R. §§ 20.201, 20.302(a) (2013).  Construing this evidence in the light most favorable to the Veteran, the Board finds the RO adjudicated the claim of an increased rating for his service-connected right knee disability and the Veteran filed a timely NOD to the determination.  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Service connection claim

The Veteran seeks service connection for total right knee replacement as secondary to his service-connected post-operative residuals of removal of Baker's Cyst of the right knee.  However, to date he has not been provided with appropriate notice of the evidence needed establish service connection based on the disability being secondary to an already service-connected disability.  The Board finds that a remand is necessary in order to provide the Veteran such notice.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

The Board also finds that an addendum opinion is needed to supplement the July 2008 VA examination report.  The VA examiner opined that the Veteran's total right knee replacement was not due to or the result of his service-connected removal of Baker's cyst.  The rationale provided for this opinion is that "Baker cysts do not progress to osteoarthritis[,] the stated reason for which he had a total knee replacement.  Removed Baker cysts do not progress to osteoarthritis 35 years later....  Baker cysts do not cause or progress to positive rheumatoid joint disease."  However, the examiner did not provide any rationale or citations to medical literature to support these statements.  

Moreover, private treatment records show that prior to the total knee replacement in March 2005, the Veteran was diagnosed with inflammatory arthropathy, persistent effusion and joint line pain, and meniscal tear, in addition to osteoarthritis.  These symptoms led to two surgeries on the right knee before the replacement.  In March 2004 he underwent arthroscopy with extensive synovectomy, chondroplasty of the patella, medial femoral condyle (MFC), and medial tibial cartilage (MTC), and partial medial meniscectomy.  Then, in August 2004 he underwent another arthroscopy with extensive synovectomy, chondroplasty of the patella, MFC, MTC, and lateral tibial cartilage (LTC) and partial lateral meniscectomy.  After these surgeries, November 2004 x-rays showed bone on bone contact along the medial aspect of the right knee and osteoarthritis and he continued to experience symptoms of effusion, joint line tenderness, and crepitus.  Just prior to the total knee replacement surgery, the private treating physician stated that the Veteran "has essentially exposed bone on bone on both the medial and lateral compartments and ... I've recommended right total knee replacement."  

The current medical opinion is inadequate because the VA examiner opined only about osteoarthritis and rheumatoid arthritis, but did not address the etiology of the other conditions which appear to have led to the total knee replacement for which the Veteran is seeking service connection.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds an addendum opinion is necessary to address whether the right knee surgery in service is related to any of these right knee symptoms or disabilities, and to provide a rationale for this opinion, preferably with citations to medical literature (if available) supporting his conclusions.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claim of entitlement to a compensable rating for post-operative residuals of removal of Baker's Cyst of the right knee, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

2.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding the evidence needed establish service connection on both direct and secondary bases.  

3.  Return the claims file to the examiner who conducted the July 2008 VA examination to provide an addendum opinion.  The claims file should be reviewed by the examiner in conjunction with the opinion, which should:

a)  provide a rationale, preferably with citations to medical literature, supporting the statements made in his July 2008 opinion regarding the relationship between Baker's Cysts and osteoarthritis and rheumatoid arthritis.

b)  state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the inflammatory arthropathy, persistent effusion and joint line pain, meniscal tear, arthroscopy surgeries with extensive synovectomy, chondroplasty of the patella, MFC, MTC, and LTC, and partial medial and lateral meniscectomies are related to the removal of the Baker's Cyst in service.

c)  state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any of these right knee conditions had their onset in service or are otherwise etiologically related to service.

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.  

If the July 2008 examiner is not available, obtain a medical opinion from another physician with respect to the above request.  If an additional examination is deemed necessary to respond to the request, then one should be scheduled. 

4.  Then readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

